 

Case 7:19-cv-01182-CS Document 23-1 Filed 03/02/20 Page 4 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

-X
ANDRE HAIRSTON,
JUDGMENT
Plaintiff,
-against-

THE CITY OF YONKERS, P.O. CHRISTOPHER 19 Civ. 1182 (CS)
ROEMER, and SGT. FEDERICO QUEZADA,
individually and in their official capacity,

Defendants.
vom x

 

WHEREAS, plaintiff Andre Hairston commenced this action by filing a complaint on or
about February 7, 2019, alleging that defendants violated his federal civil rights; and

WHEREAS, defendants have denied any and all liability arising out of plaintiff's
allegations; and

WHEREAS, defendants, through the City of Yonkers, served plaintiff with an Offer of
Judgment pursuant to Rule 68 of the Federal Rules of Civil Procedure on March 2, 2020;

WHEREAS, on March 2, 2020; plaintiff accepted the Offer of Judgment, it is hereby,

ORDERED, ADJUDGED AND DECREED, that plaintiff take judgment against
defendants for the total sum of $30,000.00 in full satisfaction of all claims against the defendants
herein, said $30,000.00 offer being inclusive of costs, disbursements, and attorneys’ fees in
plaintiffs favor. The judgment is in full satisfaction of all claims made by plaintiff and is made
for the purposes specified in Rule 68 of the Federal Rules of Civil Procedure and is not to be
construed as an admission of liability by defendants or any official, employee, or agent of the
City of Yonkers, or any agency thereof.

Dated: White Plains, New York
March Q77_, 2020

 

 

HONORABLE CATHY SEIBEL
UNITED STATES DISTRICT JUDGE

 
